WENTWORTH, Judge,
concurring.
I concur in the majority opinion, but note that § 440.15(5)(c) provides that in determining compensation for a subsequent injury the claimant’s “average weekly wages shall be such sum as will represent his earning capacity at the time of the later injury.” I have some difficulty reconciling that provision with the award in this case for claimant’s last injury, in view of the deputy’s determination that claimant’s employment had been sheltered during the years preceding that accident. However, appellant has not argued the applicability of the quoted provision, and the parties stipulated as to claimant’s average weekly wage and compensation rate for his second injury. Our affirmance therefore does not determine potential issues in this respect.